

115 HR 1031 IH: To eliminate the Bureau of Consumer Financial Protection by repealing title X of the Dodd-Frank Wall Street Reform and Consumer Protection Act, commonly known as the Consumer Financial Protection Act of 2010.
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1031IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Ratcliffe (for himself, Mr. Walker, Mr. Rice of South Carolina, Mr. Palmer, Mr. Amash, Mr. Gohmert, Mr. Biggs, Mr. Roe of Tennessee, Mr. Westerman, Mr. Hurd, Mr. Perry, Mr. Duncan of Tennessee, Mr. Hudson, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo eliminate the Bureau of Consumer Financial Protection by repealing title X of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, commonly known as the
			 Consumer Financial Protection Act of 2010.
	
 1.RepealThe Consumer Financial Protection Act of 2010 is hereby repealed and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
		